         Case 7:21-cv-00610-PMH Document 11 Filed 05/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JANE DOE,
                               Plaintiff,
                        v.                                     Case No. 7:21-cv-00610

 JUAN GONZALES AGENCY CORP.,
 ALLSTATE FINANCIAL SERVICES, LLC,
 ALLSTATE INSURANCE COMPANY, THE
 ALLSTATE CORPORATION, ALLSTATE
 LIFE INSURANCE COMPANY OF NEW                            MOTION FOR ADMISSION
 YORK, PAYROLLING PARTNER, INC., and                          PRO HAC VICE
 JUAN GONZALES individually,
                               Defendants.

       Pursuant to Rule 1.3 of the Local Rules of the United States District Courts for the Southern

and Eastern Districts of New York, I, Robert G. Lian, Jr., hereby move this Court for an Order for

admission to practice pro hac vice to appear as counsel for Defendants Allstate Financial Services,

LLC, Allstate Insurance Company, The Allstate Corporation, and Allstate Life Insurance

Company of New York in the above-captioned action.

       I am a member in good standing of the bars of the Commonwealth of Virginia and the

District of Columbia and there are no pending disciplinary proceedings against me in any state or

federal court. I have never been convicted of a felony. I have never been censured, suspended,

disbarred, or denied admission or readmission by any court. Pursuant to Local Rule 1.3, I have

attached the required Declaration as well as Certificates of Good Standing from the Virginia State

Bar and the District of Columbia Bar.
        Case 7:21-cv-00610-PMH Document 11 Filed 05/10/21 Page 2 of 2




Dated: May 10, 2021               AKIN GUMP STRAUSS HAUER & FELD LLP

                                  /s/ Robert G. Lian, Jr.
                                  Robert G. Lian, Jr.
                                  2001 K Street N.W.
                                  Washington, DC 20006
                                  Telephone: (202) 887-4000
                                  Facsimile: (202) 887-4288
                                  blian@akingump.com

                                  Counsel for Defendants Allstate Financial Services, LLC,
                                  Allstate Insurance Company, The Allstate Corporation,
                                  and Allstate Life Insurance Company of New York
